DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klosin et al. (US 2013/0144018).
Klosin et al. teaches a process for polymerizing olefin in the presence of a catalyst comprising an activating agent and a metal-ligand complex represented by formula (Ia-1), shown below, left, wherein R3a and R3b are (C1-C6)alkyl, (C1-C6)alkylO-, ((C1-C6)alkyl)2N-, (C3-C6)cycloalkyl, fluorine atom, or chlorine atom, R5c, R5f, R5cc, and R5ff are (C4-C8)alkyl or phenyl, and R7c and R7d are (C4-C40)hydrocarbyl, and preferably a (C4-C10)hydrocarbyl;  see claim 4.  

     
    PNG
    media_image1.png
    218
    308
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    190
    290
    media_image2.png
    Greyscale


An exemplary metal-ligand complex is shown above, right.  The only difference between the metal-ligand complex and that of instant claims is that substituents R7c and R7d are branched alkyl substituents.  However, one of ordinary skill in the art would have found it obvious to make a similar compound containing n-alkyl substituents having up to forty carbon atoms in length, and preferably up to ten carbons in length.  Since inventors teach that R7c and R7d is a (C4-C40)hydrocarbyl, one of ordinary skill in the art would have found it obvious that such compounds are within the scope of protection, and thus an obvious embodiment of, the prior art.  
Regarding quantity of activating agent, Klosin et al. teaches that a mole ratio of metal-ligand complex to activating agent is form 1:10,000 to 100:1.  Polymerization is carried out in solution at a reaction temperature of from 30 ºC to 300 ºC (claim 1).   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 24, 2022